Title: To Thomas Jefferson from Caesar A. Rodney, [before 4 November 1802]
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            [before 4 Nov. 1802] Cool Spring (near Wilmington)
          
          I returned to this place (where I have taken shelter from the prevailing fever, & which I am about improving) from Dover, on yesterday. Whilst in Kent I had the pleasure of seeing old Mr. Killen who is much pleased with the letter you were kind eneough to send him.
          I congratulate you most sincerely on the bright prospects in Penna. & altho’ New-jersey may throw a shade over them in some degree I trust it will not materially effect the progress of honest principles. May it not be accounted for in the different policies of the two Executives? Mr. McKean whom I consider as my “second father” adopted a firm decisive conduct; Mr Bloomfield the reverse. Here we see a fair experiment made, & the result furnishes an useful lesson. It is remarkable that Mr. McKean is in every District almost, the highest man in the polls.
          I consider it my duty to communicate to you every thing which may be improvd so as to advance the general cause. You have witnessed the event of the Kent election which has deprived us of a Senator. I feel little hesitation in saying that had the advice from this state been attended to, we should have succeeded there & that the loss is to be attributed to this circumstance principally. I could enclose you letters from our most active, influential & intelligent men there, to me, declaring that they would not exert themselves unless their memorial was attended to. Every effort to breathe into them that zeal so essential to secure victory proved fruitless, & for myself I was confined to my bed the moment I arrived in that County. Who their senators will be seems uncertain, tho’ I still think it must be Bayard. The “Federal Ark” of this state announces that Bayard is to be kept up to run against me in 1804. & that he declines being a senator for that purpose. I have not the least objection to this. White they say is to be continued.
          
          I believe there is now an opening to the measure which has been so strongly sollicited, & that the way is paved to a step without which this County so remarkable for its old & unshaken patriotism will also be paralized.
          On my way up I saw Col: MClane at the Cross roads. He stated to me that he had written on to Mr. Gallatin, that if the Supporters of administration here wished his removal, that he did not desire to embarrass the President by a continuance in office, but yet he wished to leave it in that way which would secure to him the commissions on the money bonded for whilst in office, (as in the case of Mr. Latimore I suppose.) He stated to me that this indemnification was necessary in order to start his farm &c. To this I readily assented & told him if Government communicated with me on the subject such should be my advice to them. in which case he said he should make no publication on the business, as otherwise he might be disposed to do.
          I communicate the above in confidence, earnestly requesting that due advantage may be taken of it, as it appears to me essential to the Republican cause in this State. A great deal depends on the manner in which we are enabled to effect any measure, as well as on the measure itself to be accomplished. In the present instance the retiring from the post will satisfy the Republicans & yet it will be done in such a way that the present officer will acquiesce in it.
          Our success in defeating Bayard has mortified our Feds beyond expression. In the lower counties many of their partizans declare that as they could not carry him they have no longer any hopes. Nothing could exceed their malignity. Every tye of private life all the bonds of relationship or friendship which bound them down to some decency were broken asunder, & without restraint they vomited their calumnies & abuse. They levelled their base artillery principally at you & attacked with the most gross wanton & shameful falsehood’s your private character hitherto deemed & yet known to be unexceptionable & irreproachable. Then they proclaimed me your supporter or to use their own expression devotee. They stated in the address of the Federal Committee on the authority I presume of Senator White that you were anxious for my election & this alone ought to be sufficient for my rejection. How different their story a few years ago! Capt: White was about publishing a conversation which took place when he introduced Dr. McCreery to you, but Dr. McCreery differed from him on the whole point of it & he desisted. I shall take care to preserve every thing necessary on this subject, should they ever have the timerity which I believe they will not, to come forward with it, These idle tales, this mere sound vox et nihil praeterea can have no effect on any mind of common firmness. I am confident they all pass you by as “the idle wind which you regard not.” I can assure you, they have not the weight of a feather with me. It is a source however of some consolation, that during so severe a campaign & when their papers were litterally big with abuse tho’ I have been seven years in our House of Representatives there was not a single act of my public conduct impeached, nor did they question either my integrity or morality. A few silly tales thro’ the medium of their papers, appeared to be the burthen of their [song?] in public, whilst in print they circulated old tory lies about my father’s conduct in the revolution for which he has been so much persecuted, tho’ so many of them are indebted to him for their lives.
          That I am a Supporter of you & your administration, because you are the supporter of the good old principles of 1776. is my pride & my boast; That you were anxious for my election I consider my greatest honor. Of your letter which was flattering to me they are utterly ignorant & so they shall remain, but Capt: White’s story of your anxiety was the ground work of the stories on this subject. As I have succeeded in turning out a man, more violent on every question than any other on the floor of Congress & particularly as it relates to yourself I most sincerely rejoice that I opposed him, especially as from their papers the Federalists thought the Union appear to have been affected by the result. They seem to have attached more importance to him than I had conceived. But for your solicitations I should not however have stood a poll, tho’ my venerable father had come up to Wilmington himself on purpose to persuade me so to do. I do not suppose that it is in contemplation for the eighth Congress to sit before December twelvemonth. If it be I should wish to be informed of it, that I may arrange my business so as to suit the same. With great personal & political esteem & respect I remain Dr. Sir
          Yours most Sincerely
          
            C. A. Rodney
          
          
            P.S. I rejoice to find that Thomas Paine is coming over to this country in whose cause he laboured so faithfully, to use his own expression “in those times which tried men’s souls.” I disapprove of his writings on religion but his pen will be a pillar of support to an honest administration. His style is calculated for the plain understanding of every good citizen He will be a masterly hand at detecting and exposing federal misrepresentations. I forgot to mention that Capt: Mendenhall did all he could to injure my election.
            C. A. R.
          
         